DETAILED ACTION
This communication is responsive to the application field on 2/25/2021.  Claims 1-20 are  pending and have been examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 6, 13 and 17 are objected to because of the following informalities:  
In regards to claim 6, line 3 amend the limitation stating “the portion of configurable logic unit” to “the portion of the plurality of configurable logic units” as to improve readability the limitation and use consistent language as provided in claim 6, lines 1-2.
In regards to claim 13, line 3 amend the limitation stating “the portion of configurable logic unit” to “the portion of the plurality of configurable logic units” as to improve readability the limitation and use consistent language as provided in claim 13, lines 1-2.
In regards to claim 19, amend “the number of iterations that the feedback line is utilized” to “a number of iterations that the feedback line” as to correct a minor antecedent basis issue that does not rise to a level that would result in a 112 rejection.
Appropriate correction is required.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
4.	Claims 1-2, 5-7 and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 8 of U.S. Patent No. 10,963,265. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the US Patent above are included in the limitations in the claims of the instant application.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
7.	In regards to claim 8, the limitation “wherein the instruction register is configured to receive, from the interconnect, the computation mode selection comprising the respective switch instructions” fails to comply with the written description requirement because the original disclosure does not properly describe the instruction register receiving the computation mode selection comprising the respective switch instructions in sufficient detail such that one of ordinary skill in the art can reasonable conclude the inventor had possession of the claimed invention.
	Specifically, while original paragraph [016] appears to disclose the instruction register receiving switch instructions in an example and receiving computation mode selection in another example, the original disclosure does not appear to provide support for a computation mode selection comprising switch instructions and therefore does not provide support for an instruction register receiving a computation mode selection comprising switch instructions. Rather, the original paragraphs [016 and 024], disclose that switch instructions may utilize a computation mode selection and further disclose that the instruction register may receive a computation mode selection and switch instructions.  However, the disclosure does not indicate that the computation mode selection comprises the switch instructions.  Therefore, the limitation of claim 8 is not properly supported by the disclosure. (Note that the issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention)

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 4-7 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 4, line 3 the limitation “the computation” lacks clarity.  The limitation lacks clarity as there is no prior recitation of “a computation” and it is unclear if the limitation is referring to “a computation mode selection” of claim 1, line 6 or just “a computation” as discussed in paragraph [032] of the instant specification.  The examiner believes the applicant is referring to “a computation” as discussed in the specification and for purposes of examination will interpret the claim as such.  Further, the examiner suggest amending the limitation to “a computation”.
In regards to claim 5, line 4 the limitation “the computation” lacks clarity.  The limitation lacks clarity as there is no prior recitation of “a computation” and it is unclear if the limitation is referring to “a computation mode selection” of claim 1, line 6 or just “a computation” as discussed in paragraph [032] of the instant specification.  The examiner believes the applicant is referring to “a computation” as discussed in the specification and for purposes of examination will interpret the claim as such.  Further, the examiner suggest amending the limitation to “a computation”.
In regards to claim 6, each recitation in lines 2 and 4 of the limitation “the computation” lacks clarity.  The limitation lacks clarity as there is no prior recitation of “a computation” and it is unclear if the limitation is referring to “a computation mode selection” of claim 1, line 6 or just “a computation” as discussed in paragraph [032] of the instant specification.  The examiner believes the applicant is referring to “a computation” as discussed in the specification and for purposes of examination will interpret the claim as such.  Further, the examiner suggest amending each recitation to “a computation”.
In regards to claim 7, line 1 the limitation “the computation” lacks clarity.  The limitation lacks clarity as there is no prior recitation of “a computation” and it is unclear if the limitation is referring to “a computation mode selection” of claim 1, line 6 or just “a computation” as discussed in paragraph [032] of the instant specification.  The examiner believes the applicant is referring to “a computation” as discussed in the specification and for purposes of examination will interpret the claim as such.  Further, the examiner suggest amending the limitation to “a computation”.
In regards to claim 10, the limitation stating “executing the respective switch instructions using the plurality of configurable logic units” lacks clarity.  The limitation is unclear based on a reading of the limitation in light of the specification.  For example, paragraphs [017-018 and 020] of the specification disclose that executing of switch instructions provides selection signals to switches and providing selection signals to activate inputs and outputs of configurable logic blocks.  Therefore, it is unclear if the applicant is attempting to claim that a configurable logic unit could be configured as an ALU for example and execute or process a switch instruction or if the applicant is indicating that the configurable logic units are executing switch instructions by being connected to other units using inputs and outputs activated by the switch instructions?  The examiner believes the applicant is referring to the latter and for purposes of examination will interpret the claim as such.
In regards to claim 12, each recitation in lines 4 and 8 of the limitation “the computation” lacks clarity.  The limitation lacks clarity as there is no prior recitation of “a computation” and it is unclear if the limitation is referring to “a computation mode selection” of claim 10, line 3 or just “a computation” as discussed in paragraph [032] of the instant specification.  The examiner believes the applicant is referring to “a computation” as discussed in the specification and for purposes of examination will interpret the claim as such.  Further, the examiner suggest amending each recitation to “a computation”.
In regards to claim 12, each recitation in lines 5 and 6 of the limitation “the plurality of configurable logic units” lacks clarity.  It is unclear if the recitations are referring to “a plurality of configurable logic units” of claim 10, line 4 or “a plurality of configurable logic units” of claim 12, line 3.
In regards to claim 13, each recitation in lines 2 and 4 of the limitation “the computation” lacks clarity.  The limitation lacks clarity as there is no prior recitation of “a computation” and it is unclear if the limitation is referring to “a computation mode selection” of claim 10, line 3 or just “a computation” as discussed in paragraph [032] of the instant specification.  The examiner believes the applicant is referring to “a computation” as discussed in the specification and for purposes of examination will interpret the claim as such.  Further, the examiner suggest amending each recitation to “a computation”.
In regards to claim 14, line 2 limitation “the plurality of configurable logic units” lacks clarity.  It is unclear if the recitations are referring to “a plurality of configurable logic units” of claim 10, line 4 or “a plurality of configurable logic units” of claim 12, line 3.
In regards to claim 15, line 4 the limitation “the computation” lacks clarity.  The limitation lacks clarity as there is no prior recitation of “a computation” and it is unclear if the limitation is referring to “a computation mode selection” of claim 10, line 3 or just “a computation” as discussed in paragraph [032] of the instant specification.  The examiner believes the applicant is referring to “a computation” as discussed in the specification and for purposes of examination will interpret the claim as such.  Further, the examiner suggest amending the limitation to “a computation”.
In regards to claim 16, lines 4-5 the limitation “the number of iterations of inputs and outputs” lacks clarity.  The limitation lacks clarity because it lacks proper antecedent basis, as there is no prior recitation of “a number of iterations for inputs and outputs”.  It is further unclear if the applicant is attempting to refer to “a number of iterations to be performed through the plurality of configurable logic units” of claim 1; if so it is unclear how “the number of iterations of inputs and outputs” refers to the number of iterations performed through the configurable logic units.  The examiner suggest amending the limitation of claim 16 to “a number of iterations”.
In regards to claim 16, line 6 the limitation “the computation” lacks clarity.  The limitation lacks clarity as there is no prior recitation of “a computation” and it is unclear if the limitation is referring to “a computation mode selection” of claim 10, line 3 or just “a computation” as discussed in paragraph [032] of the instant specification.  The examiner believes the applicant is referring to “a computation” as discussed in the specification and for purposes of examination will interpret the claim as such.  Further, the examiner suggest amending the limitation to “a computation”.
Claims 6 and 11-16 are dependent upon one of the rejected claims above and are therefore similarly rejected to for including the deficiencies of one of the claims above.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-4, 7, 9-11, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka, PGPUB No. 2007/0260847 (cited on IDS filed on 2/25/2021), and further in view of Toi, PGPUB No. 2014/0019726.

In regards to claim 1, Kitaoka teaches “An apparatus comprising: a plurality of configurable logic units; a plurality of switches, each switch coupled to at least one configurable logic unit of the plurality of configurable logic units” (See Fig. 1:  wherein a reconfigurable device includes a plurality of processor elements (configurable logic units; elements 10 and 11) and a plurality of programmable switches.  Wherein each switch is coupled to a processor element (see [0005-0013])) “and  instruction memories configured to provide respective switch instructions to each switch” ([0005-0012]:  wherein instruction memories provide instruction code (i.e. switch instructions) to each programmable switches to specify wiring connections based on operations needed to perform computations for the application programs and/or processing data (See Fig. 1))	
	Kitaoka does not teach “an instruction register” nor “provide respective switch instructions based partly on a computation mode selection including a number of iterations to be performed through the plurality of configurable logic units for each switch.”
	While, Kitaoka does not explicitly teach “an instruction register”. Kitaoka does teach instruction memories (see Fig. 1, element 16 (also see [0007]) and a register file (see [0007 and 0011]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the instruction memory of Kitaoka to be an instruction register.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (using a register to store instructions) for another (using a generic memory to store instructions) for the benefit of added flexibility and using a register for storage, which is a faster type of local memory. (MPEP 2143, Example B)
It would have then been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of switch instruction registers of Kitaoka to be stored in a singular switch instruction register.  It would have been obvious to modify the switch instructions of Kitaoka to be stored in a singular switch instruction register because it would improve processor efficiency by reducing the amount memory needed in a processor.  Also, it would have been further obvious to integrate the different switch instruction registers of Kitaoka, into a singular memory because in view of In re Larson 144 USPQ347, 349 (CCPA 1965), it is obvious to make parts integral (i.e. one switch memory opposed to several switch memories).
	Furthermore, Kitaoka does not teach “provide respective switch instructions based partly on a computation mode selection including a number of iterations to be performed through the plurality of configurable logic units for each switch.” While, Kitaoka provides switch instructions to switches as to perform computations using a plurality of configurable logic units, Kitaoka does not disclose the switch instructions being provided based on a computation mode selection including a number of iterations to be performed through the plurality of configurable logic units.
	Toi discusses providing switch instructions to switching elements based on a computation mode selection including a number of iterations to be performed through a plurality of configurable logic units for each switching element ([0036-0038]:  wherein operation instructions for switch elements (elements 208 of Fig. 1) are provided based on a computation mode selected from and indicated by a context of the object code executed by the array processor of Fig. 1 (note element 203 selects one of the contexts of the object code that can indicate a computation including a loop operation).  Wherein the object code can specify that, the array processor is to perform a loop and therefore indicate a number of iterations to be performed through the processing elements (elements 207) of Fig. 1 for each switch (see [0056-0057, 0074 and 0101] for further clarity)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configurable array processor that includes switches and switch instructions of Kitaoka to perform loops that include a number of iterations as taught in Toi.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (executing a loop with a number of iterations using a reconfigurable processor including configurable logic units and switches as taught in Toi) to a known device (reconfigurable processor of Kitaoka which includes switches and configurable logic units) ready for improvement to yield predictable results (a reconfigurable processor that provides switch instructions to programmable switches based on the reconfigurable processor performing in a mode that executes a loop including a number of iterations) for the benefit of added flexibility by allowing a reconfigurable processor to additionally perform loop operations. (MPEP 2143, Example D)  Furthermore, the modification can allow a reconfigurable processor to perform unrolled loops using parallel execution and make efficient the use of the circuit resources of the reconfigurable processor (See Toi [0115]).

	Claim 10 is similarly rejected on the same basis as claim 1 above, as claim 10 is the method claim corresponding to the apparatus of claim 1 above.  (Note:  Claim 10 does includes an additional limitation stating “executing the respective switch instructions using the plurality of configurable logic units.”  However, Kitaoka paragraphs [00007 and 0010] teach the limitation as the switch instructions are performed (executed) by establishing connections, based on the connection relationships identified by the switch instructions, between the plurality of switches and the plurality of configurable function blocks.

	In regards to claim 2, the overall combination of Kitaoka and Toi teaches “The apparatus of claim 1” (see rejection of claim 1 above) “wherein the plurality of switches comprises a first switch and a second switch, and wherein at least one output of the second switch is coupled to an input of the first switch.” (Kitaoka [0007 and Fig. 1]:  wherein a first switch (element 15) and a second switch (element 15) are disclosed.  Wherein at least one output of the second switch is coupled to an input of the first switch| Toi:  See Fig. 1 connections between elements 208)

	In regards to claim 3, the overall combination of Kitaoka and Toi teaches “The apparatus of claim 1” (see rejection of claim 1 above) “wherein the plurality of configurable logic units comprises an arithmetic logic unit, a multiplier-accumulator unit, a bit-manipulation unit, or combinations thereof.” (Kitaoka [0011, 0061, 0067 and 0084]:  wherein function blocks of Fig. 1 may comprise an ALU, a DMU (bit-manipulation unit) or a combination thereof| Toi [0042 and 0044]:  wherein a processing element comprises an arithmetic logic unit)

	In regards to claim 4, the overall combination of Kitaoka and Toi teaches “The apparatus of claim 1” (see rejection of claim 1 above) “wherein the respective switch instructions include selection signals that are provided to the plurality of switches to specify inputs and outputs of respective switches to be activated for the computation.” (Kitaoka [0007 and 0010]:  wherein the respective switch code (instructions) include selection signals (connection relationship) that are provided to the switches to specify inputs and outputs of switches to be activated for computation| Toi [0046-0048]:  wherein operation instructions include selection signals to specify inputs and outputs of respective switches to be activated for computation)

	In regards to claim 7, the overall combination of Kitaoka and Toi teaches “The apparatus of claim 1” (see rejection of claim 1 above) “wherein the computation to be implemented comprises an inverse square root computation, a Galois-Field computation, or combinations thereof.” (Kitaoka [0084]:  wherein the computation comprises a Galois field multiplication operation when one of the configurable logic units is a Galois field multiplier)

	In regards to claim 9, the overall combination of Kitaoka and Toi teaches “The apparatus of claim 1” (see rejection of claim 1 above) “wherein the computation mode selection is indicative of a computation to be implemented among the plurality of configurable logic units, the computation including the number of iterations to be performed through the plurality of configurable logic units.” (Toi [0038-0039, 0043 and 0056-0057]:  wherein a computation mode selection indicated by the context is indicative of a computation to be implemented among the processor elements.  Wherein the computation includes a number of iterations performed by the processor elements when the computation includes execution of a loop (also see [0101] for clarity))

	Claim 11 is similarly rejected on the same basis as claim 9 above as claim 11 is the method claim corresponding to the apparatus of claim 9 above.

	In regards to claim 17, Kitaoka teaches “An apparatus comprising: a plurality of configurable logic units” (See Fig. 1 and [0007 and 0060-0061]:  wherein a reconfigurable device comprises a plurality of function blocks (configurable units))“a feedback line coupled between at least two of the plurality of configurable logic units” (See Fig. 1:  wherein bus (element 103) is a feedback line coupled between a function block (11) and function block (10)) “a switch coupled to at least a subset of the plurality of configurable logic units” (See Fig. 1:  wherein a switch (element 15) is coupled to at least a subset of function blocks (see [0061])) “and instruction memories configured to: receive a computation mode selection indicative of a computation to be implemented in at least the subset of the plurality of configurable logic units” ([0006-0007 and 0061-0062]:  wherein the configuration information memories (element 16) receive selected configuration information for function blocks (computation mode selection) indicative of an operation (computation) to be implemented in at least a subset of the function blocks) “and provide switch instructions to the switch based partly on the computation mode selection” ([0005-0012]:  wherein instruction memories provide instruction code (i.e. switch instructions) to each programmable switch to specify wiring connections based partly on the configuration information for function blocks indicating operations needed to perform computations for the application programs and/or processing data).
	Kitaoka does not teach “an instruction register” nor “wherein the computation mode selection includes a number of iterations to be performed through at least the subset of the plurality of configurable logic units.”
	While, Kitaoka does not explicitly teach “an instruction register”. Kitaoka does teach instruction memories (see Fig. 1, element 16 (also see [0007]) and a register file (see [0007 and 0011]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the instruction memory of Kitaoka to be an instruction register.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (using a register to store instructions) for another (using a generic memory to store instructions) for the benefit of added flexibility and using a register for storage, which is a faster type of local memory. (MPEP 2143, Example B)
It would have then been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of instruction registers of Kitaoka to be in a singular instruction register.  It would have been obvious to modify the switch instructions and computation data of Kitaoka to be stored in a singular instruction register because it would improve processor efficiency by reducing the amount memory needed in a processor.  Also, it would have been further obvious to integrate the different instruction registers of Kitaoka, into a singular memory because in view of In re Larson 144 USPQ347, 349 (CCPA 1965), it is obvious to make parts integral (i.e. one  memory opposed to several memories).
	Furthermore, Kitaoka does not teach “wherein the computation mode selection includes a number of iterations to be performed through at least the subset of the plurality of configurable logic units.” While, Kitaoka teaches a computation mode selection, Kitaoka does not disclose a computation mode selection including a number of iterations to be performed through at least the subset of the plurality of configurable logic units.
	Toi discusses a computation mode selection including a number of iterations to be performed through at least the subset of the plurality of configurable logic units ([0036-0038]:  wherein a computation mode selected from and indicated by a context of the object code executed by the array processor of Fig. 1  includes a number of iterations to perform a loop through an array processor(note element 203 selects one of the contexts of the object code that can indicate a computation including a loop operation).  Wherein the object code can specify that, the array processor is to perform a loop and therefore indicate a number of iterations to be performed through the processing elements (elements 207) (see [0056-0057, 0074 and 0101] for further clarity)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configurable array processor that includes switches and switch instructions of Kitaoka to perform loops that include a number of iterations as taught in Toi.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (executing a loop with a number of iterations using a reconfigurable processor including configurable logic units and switches as taught in Toi) to a known device (reconfigurable processor of Kitaoka which includes switches and configurable logic units) ready for improvement to yield predictable results (a reconfigurable processor that provides switch instructions to programmable switches based on the reconfigurable processor performing in a mode that executes a loop including a number of iterations) for the benefit of added flexibility by allowing a reconfigurable processor to additionally perform loop operations. (MPEP 2143, Example D)  Furthermore, the modification can allow a reconfigurable processor to perform unrolled loops using parallel execution and make efficient the use of the circuit resources of the reconfigurable processor (See Toi [0115]).

In regards to claim 19, the overall combination of Kitaoka and Toi teaches “The apparatus of claim 17” (see rejection of claim 17 above) “wherein the number of iterations included in the computation mode selection corresponds to the number of iterations that the feedback line is utilized.” (Toi [0036-0038]:  wherein a computation mode selected from and indicated by a context of the object code executed by the array processor of Fig. 1  includes a number of iterations to perform a loop through an array processor(note element 203 selects one of the contexts of the object code that can indicate a computation including a loop operation).  Wherein the object code can specify that, the array processor is to perform a loop and therefore indicate a number of iterations to be performed through the processing elements (elements 207) (see [0056-0057, 0074 and 0101] for further clarity) (Note:  Kitaoka teaches the feedback line and the configurable logic units and the overall combination with Toi would teach executing a loop a number of iterations through the configurable logic units using the feedback line.  Therefore the overall combination teaches the limitations above).

	In regards to claim 20, the overall combination of Kitaoka and Toi teaches “The apparatus of claim 17” (see rejection of claim 17 above) “wherein the feedback line is configured to provide an intermediate computation result to a first configurable logic unit from a second configurable logic unit to perform the number of iterations.” (Kitaoka:  See Fig. 1:  wherein feedback line (element 103) can provide an intermediate result to function block (element 10) from function block (element 11) to perform the computation. (Note:  the combination of Kitaoka and Toi in claim 17 teaches performing a loop with a number of iterations and therefore the combination would teach using the feedback line to pass data to perform the number of iterations))


12.	Claims 5-6, 8, 12-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka, Toi and further in view of Vorbach, USPAT No. 6,425,068 (cited on IDS filed on 2/25/2021).

    In regards to claim 5, the overall combination of Kitaoka and Toi teaches “The apparatus of claim 1” (see rejection of claim 1 above) “wherein the respective switch instructions comprise: allocating a portion of the plurality of configurable logic units to perform the computation” (Kitaoka [0005-0007 and 0060-0061]:  wherein switch instructions allocate configurable functional units in order to perform a computation by making connections between switches and functional units in order to perform particular computations (See Figs. 1-5 and 22) “and reallocating the portion of the plurality of configurable logic units and re- determining a routing path during an operation in-process.” (Kitaoka [0005-0012 and 0027]:  wherein the array processor can be dynamically reconfigured based on the application program indicating which computation to perform.  Therefore based on the dynamic reconfiguring the processor elements can be reallocated by using switch instructions which specify a different wiring configuration between the switch and the processor elements which would activate another input or output of the switch during an operation in-process)
	The overall combination of Kitaoka and Toi thus far does not teach “allocating a portion of the plurality of configurable logic units to perform the computation based on an availability status of each of the portion of the plurality of configurable logic units”.  Kitaoka teaches allocating configurable logic units but not based on availability.  Therefore another reference is brought in for that teaching.
	 Vorbach teaches “allocating a portion of the plurality of configurable logic units to perform the computation based on an availability status of each of the portion of the plurality of configurable logic units.”  (Column 2, lines 15-29, Column 5, lines 35-61 and Column 6, lines 41-59:  wherein a plurality of PAE’s (processing array elements) are allocated (i.e. reconfigured to perform a new operation) to perform a computation by the PLU (primary load unit) based on the PAE indicating it is ready or available to be reconfigured (see Column 4, lines 53-67))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reconfigurable device of Kitaoka and Toi to determine availability statuses of configurable logic blocks as taught in Vorbach.  It would have been obvious to modify because it would have been applying a known technique (using available units as taught in Vorbach) to a known device (a device that includes configurable logic units as taught in Kitaoka  and Toi) ready for improvement to yield predictable results (a reconfigurable logic device that determines availability statuses of configurable logic units) for the benefit of configuring and reconfiguring configurable logic blocks more easily and quickly (See Vorbach:  Column 8, lines 32-35).  (MPEP 2143, Example D)

Claim 12 is similarly rejected on the same basis as claim 5 above as claim 12 is the method claim corresponding to the apparatus of claim 5 above. (Note:  claim 12 includes the limitation stating “reallocating the portion of the plurality of configurable logic units, based at least on the respective availability status of each configurable logic unit, to perform another portion of the computation”.  However, Vorbach also teaches this limitation.  (See Column 2, lines 15-29, Column 5, lines 35-61 and Column 6, lines 41-59:  wherein a plurality of PAE’s (processing array elements) are reallocated (i.e. reconfigured to perform a new operation) to perform a computation by the PLU (primary load unit) based on the PAE indicating it is ready or available to be reconfigured (see Column 4, lines 53-67)))

In regards to claim 6, the overall combination of Kitaoka, Toi and Vorbach teaches “The apparatus of claim 5” (see rejection of claim 5) “wherein allocating the portion of the plurality of configurable logic units to perform the computation comprises: configuring at least one portion of configurable logic units to perform a specific sub-computation of the computation to be implemented among the plurality of configurable logic units.” (Kitaoka [0060-0084]:  wherein processor elements can perform sub-computations depending on a computation to be performed by the reconfigurable device.  For example, in various figures two different configurable functional blocks work together performing different operations in order to produce two different outputs for an overall computation (See Figs. 1-6 and 22-25)(Note:  paragraphs [0067 and 0079]:  indicate that similar configurations of functional blocks are incorporated into the processor elements of the array processor (8))

	Claim 13 is similarly rejected on the same basis as claim 6 above as claim 13 is the method claim corresponding to the apparatus of claim 6 above.

	In regards to claim 8, the overall combination of Kitaoka and Toi teaches “The apparatus of claim 1” (see rejection of claim 1 above).
The overall combination of Kitaoka and Toi thus far does not teach “further comprising: an interconnect coupled to the plurality of configurable logic units, wherein the instruction register is configured to receive, from the interconnect, the computation mode selection comprising the respective switch instructions.” Kitaoka teaches instruction memories that store switch instructions used to control programmable switches.  However, these references do not explicitly teach an instruction register receiving switch instructions from an interconnect used to perform computations among the logic units.  
Vorbach does teach “further comprising: an interconnect coupled to the plurality of configurable logic units, wherein the instruction register is configured to receive, from the interconnect the computation mode selection comprising the respective switch instructions.” ([Column 8, lines 65-67 and Column 9, lines 1-15]:  wherein an interconnect (element 0210) is indirectly coupled to the plurality of PAEs.  Wherein a register (element 0203) receives interconnect configuration data through the interconnect (Note:  the overall combination of Kitaoka and Toi already teach an instruction register with switch instructions and a computation mode selection in claim 1 and therefore the overall combination of references teach the limitation above))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the instruction register of Kitaoka to receive instructions through a coupled interconnect as taught in Vorbach.  It would have been obvious to modify because it would have been applying a known technique (transferring instructions over a coupled interconnect as taught in Vorbach) to a known device (device of Kitaoka and Toi) ready for improvement to yield predictable results (a device which transfers instruction over an interconnect) for the benefit of efficiently transferring instructions in order to perform computations.  (MPEP 2143, Example D)

	In regards to claim 14, the overall combination of Kitaoka, Toi and Vorbach teaches “The method of claim 12” (see rejection of claim 12 above) “further comprising determining a routing path among the portion of the plurality of configurable logic units and the plurality of switches.” (Kitaoka [0005-0013]:  wherein a routing path would be determined by using the instruction code to configure connection relationships and operations between logic units and switches of the reconfigurable device based on the computation that needs to be performed)

In regards to claim 15, the overall combination of Kitaoka, Toi and Vorbach teaches “The method of claim 14” (see rejection of claim 14 above) “further comprising: providing an intermediate processing result from a final configurable logic unit of a determined routing path to an initial configurable logic unit of the determined routing path for the computation.” (Kitaoka [0061-0084]:  wherein an output (intermediate result) of a final configurable logic block can be input to an initial logic block. Wherein for example functional block 11 outputs data to functional block 10. (See Figs. 1-6 and 17 for further clarity on inputs and outputs))

In regards to claim 18, the overall combination of Kitaoka and Toi teaches “The apparatus of claim 17” (see rejection of claim 17 above) “wherein the switch instructions include instructions to: allocate the plurality of configurable logic units to perform the computation” (Kitaoka [0005-0007 and 0060-0061]:  wherein switch instructions allocate configurable functional units in order to perform a computation by making connections between switches and functional units in order to perform particular computations (See Figs. 1-5 and 22) “and reallocate the plurality of configurable logic units, to further perform another portion of the computation.” (Kitaoka [0005-0012 and 0027]:  wherein the array processor can be dynamically reconfigured based on the application program indicating which computation to perform.  Therefore based on the dynamic reconfiguring the processor elements can be reallocated by using switch instructions which specify a different wiring configuration between the switch and the processor elements which would activate another input or output of the switch to perform another portion of the computation)
	The overall combination of Kitaoka and Toi thus far does not teach “allocate the plurality of configurable logic units to perform the computation based on an availability status of each of the plurality of configurable logic units” nor “reallocate the plurality of configurable logic units, based at least on the availability status of each of the plurality of configurable logic unit”.  Kitaoka teaches allocating configurable logic units but not based on availability.  Therefore another reference is brought in for that teaching.
 Vorbach teaches “allocate the plurality of configurable logic units to perform the computation based on an availability status of each of the plurality of configurable logic units” (Column 2, lines 15-29, Column 5, lines 35-61 and Column 6, lines 41-59:  wherein a plurality of PAE’s (processing array elements) are allocated (i.e. reconfigured to perform a new operation) to perform a computation by the PLU (primary load unit) based on the PAE indicating it is ready or available to be reconfigured (see Column 4, lines 53-67)) “reallocate the plurality of configurable logic units, based at least on the availability status of each of the plurality of configurable logic unit”.(See Column 2, lines 15-29, Column 5, lines 35-61 and Column 6, lines 41-59:  wherein a plurality of PAE’s (processing array elements) are reallocated (i.e. reconfigured to perform a new operation) to perform a computation by the PLU (primary load unit) based on the PAE indicating it is ready or available to be reconfigured (see Column 4, lines 53-67))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reconfigurable device of Kitaoka and Toi to determine availability statuses of configurable logic blocks as taught in Vorbach.  It would have been obvious to modify because it would have been applying a known technique (using available units as taught in Vorbach) to a known device (a device that includes configurable logic units as taught in Kitaoka  and Toi) ready for improvement to yield predictable results (a reconfigurable logic device that determines availability statuses of configurable logic units) for the benefit of configuring and reconfiguring configurable logic blocks more easily and quickly (See Vorbach:  Column 8, lines 32-35).  (MPEP 2143, Example D)

13.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka, Toi and further in view of Agarwal, USPAT No. 7,635,987 (cited on IDS filed on 2/25/2021).

	In regards to claim 16, the overall combination of Kitaoka and Toi teaches “The method of claim 10” (see rejection of claim 10 above).
	The overall combination of Kitaoka and Toi thus far does not teach “wherein executing the respective switch instructions comprises: providing, to the plurality of switches, a plurality of selection signals, each selection signal of the plurality of selection signals including the number of iterations for inputs and outputs of respective switches to be activated for the computation.”
	Agarwal teaches “wherein executing the respective switch instructions comprises: providing, to the plurality of switches, a plurality of selection signals, each selection signal of the plurality of selection signals including the number of iterations for inputs and outputs of respective switches to be activated for the computation.”
 (Agarwal:  Column 7, lines 21-30:  wherein switch instructions provide selection signals to switches via sub instructions. wherein the switch instructions can comprise sub instructions.  If an instruction comprises 5 sub instructions that is an indication that the switch instruction will be performed 5 times and therefore inputs and outputs of the switches will be activated 5 times to execute the computation)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the switch instructions of Kitaoka to indicate a number of iterations as the switch instructions as taught in Agarwal.  It would have been obvious to modify because it would have been applying a known technique (using switch instructions which indicate a number of iterations as taught in Agarwal) to a known device (a device that includes switch instructions as taught in Kitaoka) ready for improvement to yield predictable results (a switch instruction which indicates a number of iterations) for the benefit of adding flexibility to the switch instructions and providing more control over the switching configuration of an reconfigurable architecture.  (MPEP 2143, Example D)

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183